Cassoday, J.
A demurrer to a complaint for insufficiency can only be sustained when the complaint fails to state any cause of action whatever. Moritz v. Splitt, 55 Wis. 443. Where, as here, a complaint states a good and complete cause of action as to certain failures of duty on the part of the defendant, such general demurrer will not be sustained merely because the complaint attempts, but fails, to state other failures of duty on the part of the defendant. Bronson v. Markey, 53 Wis. 98; Plainfield v. Plainfield, 67 Wis. 526. This is not an action for the breach of contract. The theory of the complaint is that the plaintiff was poor and diseased, and rightfully committed to the hospital, and was lawfully an inmate thereof, and as such was entitled to proper care, treatment, food, and medicine, as mentioned in the foregoing statement; that the defendant, as superintendent, had the full charge, control, and management of the hospital; that he was furnished with all necessary assistance, help, food, medicine, and supplies; that, instead of performing his duty in the premises, he neglected and failed to perform the same, so far as the plaintiff was concerned, in the particulars therein mentioned; that in consequence thereof the plaintiff suffered pain and anguish, and his sickness was augmented and prolonged, to his great damage, as mentioned. We must hold that the complaint states a good cause of action.
By the Court.— The order of the superior court of Milwaukee county is affirmed.